Citation Nr: 1145981	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-02 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to July 1969.  He served in the Republic of Vietnam (RVN) from January 20, 1968 to January 19, 1969.  He served in Qui Nhon and participated in multiple counteroffensives.

This matter has been certified for review from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO denied service connection for PTSD.  The Veteran appealed the RO's February 2008 rating action to the Board. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran, through his representative, waived initial RO consideration of additional evidence ( i.e., declassified documents from the Central Intelligence Agency and VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD) submitted in support of his claim.  38 C.F.R. § 20.1304 

Finally, because the record reflects that the only psychiatric disorder that the Veteran has been diagnosed with is PTSD, the Board will not expand the claim in accordance with the United States Court of Appeals for Veteran's Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim for service connection for PTSD, additional evidentiary development is necessary, in part, to afford the Veteran readjudication of this claim under liberalizing regulations pertaining to PTSD, specifically C.F.R. § 3.304(f)(3) (2011), as revised effective July 13, 2010, and to afford him with a VA psychiatric examination to determine the etiology of his PTSD. 

The Veteran seeks service connection for PTSD.  He contends that his PTSD is, in part, the result of being afraid of hostile mortar and artillery rounds while assigned to the 384th Transportation Unit, a unit that was part of the 854th Transportation Company, in Qui Nhon Airbase, Qui Nhon Naval Depot, RVN.  For example, the Veteran maintains that from when he arrived at Quin Nhon in late January 1968 to early February 1968, the ammunition supply depot at "Valley F" and the airfield at Qui Nhon were attacked by enemy mortar rounds.  (Transcript (T.) at pages (pgs.) 4-5, 7-8).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and; 

A VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the veteran's symptoms are related to the claimed stressor; 

In the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011). 

For purposes of the above-cited regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  
The Veteran's service personnel records reflect that he served in the RVN from January 20, 1968 to January 19, 1969.  He was assigned to the 854th Transportation Company (TS) as a cargo handler.  Declassified documents prepared by the CIA, dated January 31, 1968 and February 3, 1968, reflect that sporadic fighting in Qui Nhon had landed the railroad depot in enemy hands.  It was also reported that the enemy had ambushed two South Korean army convoys in or near the Binh Dinh provincial capital of Qui Nhon.  Thus, in view of the foregoing, the Board finds the Veteran's stressor of being fearful of hostile mortar and artillery rounds while assigned to the 854th Transportation Company at Qui Nhon in late January and early February 1968 to be consistent with the circumstance of his service as a cargo handler in the RVN.  Id. 

In April 2007 and September 2011, a VA social worker and private nurse practitioner, R. R., N.P, diagnosed the Veteran with PTSD after he gave a history of an unrelated in-service bomb incident.  (See April 2007 VA treatment report and September 2011 report, prepared by R. R., N. P.).

As the Veteran has been diagnosed with PTSD and the Board finds his stressor of being fearful of enemy mortar attacks while serving with the 854th Transportation Company in Qui Nhon RVN in late January and early February 1968 to be consistent with the circumstances of his active duty service, the "low threshold" standard endorsed by the Court is met.  An examination to secure a medical nexus opinion is necessary.  Such an examination must encompass consideration of the revised 38 C.F.R. § 3.304(f) criteria identified above.  38 C.F.R. § 3.159(c)(4) (2011) 

In addition, in late October 2011, VA received additional private treatment records in support of the Veteran's appeal.  As a waiver of initial RO consideration was not provided with this evidence, a remand is necessary.  38 C.F.R. § 20.1304 (2011).  

Finally, an April 2007 VA treatment note reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  These records have not been associated with the claims file.  Because these records might contain evidence that establishes an etiological relationship between the Veterans's PTSD and his service in the RVN, the Board finds that a remand is necessary to obtain such records and associate them with the Veteran's claims file.  VA has a duty to obtain SSA records when they may be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the RO/AMC should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Finally, the Veteran testified before the undersigned that he had been accepted into a PTSD program at the Vet Center in Greenville, North Carolina.  (T. at page (pg.) 14).  Records from the above-cited Vet Center are not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as the outstanding Vet Center records may contain evidence pertaining to the etiology of the Veteran's PTSD, the RO/AMC should attempt to obtain them on remand.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Income or Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with such awards.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

2.  Obtain the Veteran's records from the Greenville, North Carolina Vet Center. If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them. 

3.  After the requested development in directives 1 and 2, above, has been accomplished and any additional records have been associated with the claims file, arrange for a PTSD examination of the Veteran by a psychiatrist or psychologist (VA or contracted).

The purpose of the examination is to determine whether the Veteran has PTSD that is etiologically related to his period of military service in the RVN. 

The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations and testing.  All indicated tests and studies must be performed. 

(c) The examiner must specifically indicate whether or not the Veteran has a diagnosis of PTSD (under 38 C.F.R. § 4.125 (2011)) that is etiologically related to his credible in-service stressor of having been fearful of enemy mortar and artillery fire while assigned to the 854th Transportation Company in Qui Nhon RVN in late January and early February 1968.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made. 

(d) If any other current psychiatric disability is diagnosed, the examiner must specifically opine whether that disorder began during service or is related to any incident of service. 

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(f) If an examiner is unable to render the requested opinion without resort to pure speculation, he or she should so state and indicate what information is necessary in order to decide the claim; however, a complete rationale for such a finding must be provided.

4.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Thereafter, the AMC/RO should consider all of the evidence of record and adjudicate the Veteran's claim for service connection for PTSD.  

If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) that addresses all evidence received after issuance of the December 2008 Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

